Utter, J. —
On March 17, 1976, the Board of Directors of the Mount Vernon School District determined that there was probable cause to discharge Charles M. Hoagland, a shop teacher in one of its schools. The grounds for discharge were that he had been convicted of grand larceny by possession for having purchased a stolen motorcycle. A notice was placed in his hands, advising him of the grounds for the contemplated discharge and that he had a right to *426request a hearing before the board of directors to determine whether there was sufficient cause for his discharge. He was also advised that he had the statutory alternative of appealing to the Superior Court for Skagit County, and was given directions for the taking of such an appeal.1
Mr. Hoagland chose to appeal directly to Superior Court where he contended not only that the stated ground for dismissal did not constitute probable cause but that under the surrounding facts and circumstances, dismissal was inappropriate. Affidavits and memoranda were submitted, and the school board moved for summary judgment on the merits. At the same time, Hoagland asked for partial summary judgment and urged the court to impanel a jury and take testimony which he would offer to mitigate his culpability and to show that his conviction would not adversely affect his teaching.
The Superior Court granted the board's motion. It found that Hoagland's felony conviction was inherently harmful to the teacher-student relationship, and therefore harmful to the school district. In reviewing that ruling, the Court of Appeals held that granting the motion was improper. It concluded there was a material factual issue as to whether Hoagland's misconduct affected his fitness to teach. We agree and remand this case to Superior Court.
The statutory provisions governing teacher dismissals at the time of these proceedings were set forth in RCW 28A-.58.450 through 28A.58.515. The "discharge statute," RCW 28A.58.450, provided that a school board
determin[ing] that there is probable cause or causes for a teacher ... to be discharged or otherwise adversely affected in his contract status, shall notify such employee in writing of its decision, which notification shall specify the probable cause or causes for such action.
*427After notification, the employee, at his or her request,
shall be granted opportunity for hearing [before the school board or its designated hearing officer] to determine whether or not there is sufficient cause or causes for his or her discharge or other adverse action against his contract status. . . . Any decision to discharge or to take other adverse action against such employee shall be based solely upon the cause or causes for discharge specified in the notice of probable cause to the employee and established by a preponderance of the evidence at the hearing to be sufficient cause . . .
... in the event cause for discharge or other adverse action is not established by a preponderance of the evidence at the hearing, such employee shall not be discharged or otherwise adversely affected in his contract status for the causes stated in the original notice for the duration of his or her contract.
As an alternative procedure to the hearing before the school board, RCW 28A.58.515 provided that:
In lieu of requesting a hearing before the board of directors or its designated hearing officer pursuant to the provisions of RCW 28A.58.450 ... an employee may elect to appeal the action of the board directly to the superior court . . . The superior court shall determine whether or not there was sufficient cause for the action of the board of directors and shall base its determination solely upon the cause or causes stated in the notice of the employee. The appeal provided in this section shall be conducted in the same manner as appeals provided in RCW 28A.58.470 through 28A.58.500.
(Italics ours.) Appeals were to "be heard de novo by the superior court." RCW 28A.58.480.2
Read together, these statutes required that, at the request of the teacher, sufficient cause for dismissal be determined at a hearing before either the school board, a *428hearing officer, or superior court.3 The alternatives were provided to ensure access to an unbiased forum, see Francisco v. Board of Directors, 85 Wn.2d 575, 582, 537 P.2d 789 (1975), and were available regardless of the nature of the misconduct. Consequently, even if the misconduct was so egregious that the sufficient cause determination could be made as a matter of law, the teacher was (and under the present law still is) entitled to a hearing.
 In most cases, because the statutes do not stipulate certain conduct as per se grounds for dismissal, it will be a question of fact whether the complained of acts constitute sufficient cause. See Gaylord v. Tacoma School Dist. 10, 88 Wn.2d 286, 559 P.2d 1340 (1977); Browne v. Gear, 21 Wash. 147, 57 P. 359 (1899); see also Board of Educ. v. Jack M., 19 Cal. 3d 691, 566 P.2d 602, 139 Cal. Rptr. 700 (1977). Sufficient cause, though not statutorily defined, has been interpreted to mean a showing of conduct which materially and substantially aifects the teacher's performance. Gaylord v. Tacoma School Dist. 10, supra; Browne v. Gear, supra; see also Fisher v. Snyder, 346 F. Supp. 396 (D. Neb. 1972). In Gaylord we rejected the argument that one's status is sufficient to support a dismissal. Without an actual showing of impairment to teaching, simply labeling an instructor as a convicted felon will not justify a discharge. See Gaylord v. Tacoma School Dist. 10, supra; Browne v. Gear, supra; Board of Educ. v. Jack M., supra. Proof of the commission of a criminal act, for example, is *429only one of several factors in the dismissal determination. Board of Educ. v. Jack M., supra, and the cases cited therein. To permit a dismissal solely on the basis of a conviction would ignore the fact that
the teacher who committed an indiscretion, paid the penalty, and now seeks to discourage his students from committing similar acts may well be a more effective supporter of legal and moral standards than the one who has never been found to violate those standards . . . Since these conditions will vary from case to case, proof that one has at some past time committed a crime should not in itself suffice to demonstrate that he is not now and never will be a suitable behavior model for his students.
Board of Educ. v. Jack M., 19 Cal. 3d 691, 699 n.4, 566 P.2d 602, 139 Cal. Rptr. 700 (1977). Moreover, it would violate due process to discharge a teacher without showing actual impairment to performance. Gaylord v. Tacoma School Dist. 10, supra at 306 (Dolliver, J., dissenting); Board of Educ. v. Jack M., supra; see Mindel v. United States Civil Serv. Comm'n, 312 F. Supp. 485 (N.D. Cal. 1970).
While we have not specifically determined what factors, besides criminal conduct, are relevant to establishing sufficient cause, we have concluded that errant attorneys are to be disciplined only after a hearing in which the court considers, among other things, the seriousness and circumstances of the offense, the possibility of its repetition, and its effect on the profession. See, e.g., In re Allper, 94 Wn.2d 456, 463, 617 P.2d 982 (1980); In re Salvesen, 94 Wn.2d 73, 614 P.2d 1264 (1980). These also are some of the factors considered by other jurisdictions in teacher dismissals. Those courts determine dismissals in light of (1) the age and maturity of the students; (2) the likelihood the teacher's conduct will have adversely affected students or other teachers; (3) the degree of the anticipated adversity; (4) the proximity or remoteness in time of the conduct; (5) the extenuating or aggravating circumstances surrounding the conduct; (6) the likelihood that the conduct may be repeated; (7) the motives underlying the conduct; and (8) whether the conduct will have a chilling effect on the *430rights of the teachers involved or of other teachers. Board of Educ. v. Jack M., supra; Morrison v. State Bd. of Educ., 1 Cal. 3d 214, 461 P.2d 375, 82 Cal. Rptr. 175 (1969); Weissman v. Board of Educ., 190 Colo. 414, 547 P.2d 1267 (1976).
We, too, believe that a teacher should not be dismissed without a showing of the presence of these factors. They are obviously relevant to any determination of teaching effectiveness, the touchstone for all dismissals. Moreover, a consideration of them may avert an improvident dismissal and its consequences. As observed in Wojt v. Chimacum School Dist. 49, 9 Wn. App. 857, 862, 516 P.2d 1099 (1973):
Where a teacher is discharged . . . the consequences are severe. Chances of other employment in the profession are diminished, if not eliminated. Much time, effort, and money has been expended by the teacher in obtaining the requisite credentials. It would be manifestly unfair to allow a discharge for a teaching or classroom deficiency which is reasonably correctable.
Likewise, it would be manifestly unfair, besides illegal, to allow a discharge for insufficient cause.
The trial court in this case, however, did not fully explore these factors. Rather, it ruled as a matter of law that respondent's conviction made him unfit to teach. While there may be situations where such a determination can be made, this case is not one.
There is substantial, credible evidence in this record that respondent did not know the motorcycle was stolen when he purchased it. He paid more than its fair market value, and the period between when he should have known it was stolen and the time of his arrest was only a day and a half, during which time he was busy with the first few days of a new school term. When contacted by the police, he willingly showed them the motorcycle parts, apparently believing he had nothing to hide. Eight of the jurors who found him guilty signed affidavits that they found no evidence that he knew the motorcycle was stolen, but instead *431convicted him upon a finding that he should have known a day and a half before his arrest.
The facts further reveal that despite being charged with the crime, he continued to teach his shop classes competently from January through March 17, 1976, during which time he received the support and encouragement of his students, their parents, and other teachers and members of his community. This support continued even after his conviction. It appears he received no adverse reaction from his students, fellow teachers, or the community; and the record contains no allegations that the facts underlying the conviction had any adverse effect on his ability or effectiveness as a teacher.
Also significant is the fact that respondent received only a deferred sentence and probation. The imposition of such a sentence indicates that the sentencing judge found significant mitigating factors in this case and that the crime was not egregious.
These facts, taken together and in light of the above identified factors, suggest that Hoagland should not be dismissed. They, at the very least, do not support a conclusion, as a matter of law, that he is unfit to teach. Rather, this record creates a genuine issue of fact as to his fitness, and thus the trial court improperly failed to conduct an evidentiary hearing. See Board of Educ. v. Jack M., supra; Morrison v. State Bd. of Educ., supra; Sarruf v. Miller, 90 Wn.2d 880, 586 P.2d 466 (1978).
Therefore, this case is remanded to Superior Court for an evidentiary hearing as to Hoagland's competency to teach.
Brachtenbach, C.J., and Stafford, Dolliver, and Hicks, JJ., concur.
Williams, J., concurs in the result.

On that date, Laws of 1973, ch. 49, § 3 authorized an appeal to the court in lieu of a hearing before the board of directors or a hearing officer. This is the last case to arise under that law. The present law allows a direct appeal only when an employee is given notice of nonrenewal for economic reasons. Laws of 1975, 2d Ex. Sess., ch. 114, § 8.


That law was amended in 1976. RCW 28A.58.480 now holds the superior court to the same standard of review as that which is prescribed in the administrative procedures act, RCW 34.04.130(6).


Requiring a full hearing before the superior court even though none was held before the school board or a hearing officer does not conflict with RCW 28A.58-.480, which provided that appeals to superior court be heard de novo. What we said in Foster v. Carson School Dist. 301, 63 Wn.2d 29, 32, 385 P.2d 367 (1963), is applicable to the present case.
Plainly, there cannot be a hearing "de novo" if there has not been an original hearing. This provision of RCW 28.58.480 is therefore inapplicable in a case such as this where there has not been an original hearing . . .
(Italics ours.) Thus, RCW 28A.58.480 is inapplicable to this case since no original hearing was held, and consequently there is no conflict between it and RCW 28A-.58.515, which explicitly requires the superior court to determine for itself that there was sufficient cause for dismissal.